—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about September 13, 1993, which, inter alia, awarded defendant temporary child support of $775 a week for each of the parties’ two children and tax free temporary maintenance of $1,250 a week, unanimously affirmed, without costs.
The temporary award in favor of defendant was not an abuse of discretion given a marriage of nearly 20 years that involved a lavish lifestyle financed by earnings of plaintiff that far surpassed that of defendant, and plaintiff’s failure to provide complete disclosure of his finances (22 NYCRR 202.16 [k] [5]). Plaintiff’s remedy for any inequities in the award is a prompt trial (Williamson v Williamson, 196 AD2d 743). Concur—Wallach, J. P., Ross, Rubin, Nardelli and Tom, JJ.